Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the filing of remarks on 03/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Claims 1-40 are pending in the application. Claims 38-40 are new.
This action is Final. 
 	Response to Arguments
3. 	Applicant’s arguments have been considered  and a subsequent action is presented to clarify the basis of the rejection but applicants arguments are not persuasive.  The rejection below relies on previously cited structure and elaborates on said cited portion as well as addressing “new” claims 38-40 added in the amendment, thus Applicants amendment has necessitated this new ground of rejection and Applicants arguments are not persuasive for the following reasons as to the allowability of the claims. 
 Applicant contends that  McCartney in view of Sink do not disclose or suggest “first seat zone surrounding a first available seat, wherein the first seat zone is a dynamic bounded area surrounding the first available seat and at least portions of any unavailable seats surrounding the first available seat not already port of a second seat zone” as recited in claim 1 because Applicant contends McCartney does not disclose a dynamically bound area. Rather Applicant contends that the Examiner relies on the heat map to show force, pressure and area, and not a dynamic bound area. The Examiner disagrees. 
		In Applicants present specification the phrase “dynamically bound” does not appear to be recited. Second, the specification refers to a bounding seat zone (Para 90) in a seat map that creates a zone around a seat.  As shown in Fig. 9a-11b, 

    PNG
    media_image1.png
    587
    548
    media_image1.png
    Greyscale

[0095] FIGS. 9A-9B are representations of an exemplary seat zone where surrounding seats are not occupied, consistent with embodiments of the present disclosure. FIG. 9A depicts a top plan view of seat zone 910 in an airplane's cabin. FIG. 9B depicts a perspective view of seat zone 910 in an airplane's cabin. In some embodiments, seat zone 910 surrounds first available seat 905 by extending above and around first available seat 905. Furthermore, seat zone 910 can change size based on its location in the airplane cabin and on occupancy of seats in the airplane's cabin. Moreover, as depicted in FIGS. 6B and 7B, a seat is highlighted when an avatar is in the vicinity of a corresponding seat zone. By way of example, in FIG. 9A, seat zone 910 is configured tightly around first available seat 905. The remaining empty seats in the cabin of FIG. 9A each have their own seat zone that does not overlap with seat zone 910. However, seat zone 910 can expand if there are occupied seats surrounding first available seat 905. In some embodiments, seat zone 910 can be larger if seat 905 is a window seat, aisle seat, emergency aisle seat, premium seat, or first-class seat.


    PNG
    media_image2.png
    615
    573
    media_image2.png
    Greyscale


[0097] FIGS. 10A-10B are representations of a seat zone where surrounding seats are occupied, consistent with embodiments of the present disclosure. FIG. 10A depicts a top plan view of seat zone 1010 in an airplane's cabin. FIG. 10B depicts a perspective view of seat zone 1010 in an airplane's cabin. In some embodiments, seat zone 1010 surrounds first available seat 1005 by extending above and around first available seat 1005. Furthermore, seat zone 1010 can change size based on occupancy of seats in the airplane's cabin. By way of example, in FIG. 10A, seat zone 1010 is configured around first available seat 1005 and various others seats in the cabin. The other seats in the cabin of FIG. 10A do not have their own seat zone because they are already occupied. Thus, seat zone 1010 is a larger zone than seat zone 910 of FIG. 9A because of the occupied seats surrounding first available seat 1005. Moreover, while seat zone 1010 is shown as a rectangular prism or cube-like shape, it is appreciated that seat zone can be another three-dimensional shape such as spherical, cylindrical, a paraboloid (such as a bowl-like shape), or a combination of three-dimensional shapes. For example, for window seats, the seat zone shape could be a combination of a rectangular prism and half cylindrical, where the shape of the seat zone above the seat itself could be a rectangular prism, while the shape above the position of the window next to the seat could be a half cylindrical shape.






    PNG
    media_image3.png
    633
    593
    media_image3.png
    Greyscale

[0099] FIGS. 11A-11B are representations of multiple seat zones, consistent with embodiments of the present disclosure. FIG. 11A depicts a top plan view of multiple seat zones in an airplane's cabin. FIG. 11B depicts a perspective view of multiple seat zones corresponding to the only remaining seats in an airplane's cabin. In some embodiments, each seat zone surrounds an available seat by extending above and around the available seat. The seat zones can be visible or not visible to users. In some embodiments, the user can manipulate the airplane to view all of the airplane's seats and seat zones. Furthermore, each seat zone can change size based on occupancy of seats in the airplane's cabin. By way of example, seat zone 1110 surrounds first available seat 1105, seat zone 1120 surrounds second available seat 1115, seat zone 1130 surrounds third available seat 1125, seat zone 1140 surrounds fourth available seat 1135, and seat zone 1150 surrounds fifth available seat 1145. Seat zones can differ in shape, or horizontal size, based upon the position of available seats with respect to occupied seats around them and the closest remaining available seats on the airplane. In some embodiments the seat zones can differ in not only horizontal width and depth, but also in vertical height. In other embodiments, the seat zone width, depth, and height can change based on user preferences, based on seat attributes, or based on other avatars' seat locations.
	 
Thus, as exemplified in the specification a seat zone can differ in size or shape, not only horizontally but vertically and can be based on a user preference. The seat zone can surround visually a single seat or multiple seats 1010. Nonetheless, a specific definition of a “dynamically bound area” is not outlined in the specification, rather examples of a graphical visualization of surrounding a seat with a box is provided as an example in the specification. Said bounded area can, as explained vary in size and may not even be visible to the user (Para 99). 
The skilled artisan prior to the effective date of the invention would understand from at least Meier et. al. U.S. Patent 5513309 issued Apr. 30, 1996 that in the art of graphical interfaces a dynamic bounding box is used to highlight, select, edit or operate on a visually displayed object displayed to the user. Further in U.S. Patent 7218330 that expressly states that bounding boxes are known in the art. Therefore, the skilled artisan prior to the effective date of the invention would understand that graphical selection and bounding boxes can be manipulated and presented to a user to allow for selection of an object or objects, displayed in a user interface.
As previously cited in the prior rejection, McCartney teaches (col. 24, 30-31, among others) that a seat in a seat space (col.18) displayed in a search result superimposed on a seat map so as to display to the user seats that meet their criteria and to make it more efficient to make selections for reservation purposes. This interpretation is at least consistent with the definition in the specification that a “Seat zones can differ in shape, or horizontal size, based upon the position of available seats with respect to occupied seats around them and the closest remaining available seats on the airplane. In some embodiments the seat zones can differ in not only horizontal width and depth, but also in vertical height. In other embodiments, the seat zone width, depth, and height can change based on user preferences, based on seat attributes, or based on other avatars' seat locations.” 
 Thus, to the argument that McCartney doesn’t teach a bounded area, the evidence in multiple portions of McCartney states otherwise, as showing a seat zone. Further, the search result in a seat map with multiple seats indicated as a list and that can be traversed as the user virtually navigates from seat to seat would allow for a “seat space” (e.g. McCartney definition of a seat area of the plane)(col. 21) would allow for at least a first zone to be highlighted with the pattern encompassing the seat space or bed or multiple seats along with other seats in a given row based on flight information (See display multiple seats in a group (col. 34) and (databases retrieving seat space from commercial airline databases (col. 40)). (See Col. 2, bottom). McCartney present a virtual avatar and allows the user to see their avatar in a selected virtual seat. A seat space (seat zone) can comprise plurality of seats (col. 3, lines 1-67). The seat is depicted virtually with the user by color to compare the selected seat to a seat map (col. 3 bottom) The seat map can provide a list of seats based on the traveler information (col. 4) and allowing the user to visually compare two seat spaces and presents to the user a list of seats that meet the user criteria in a seat space (zone) (col. 4, col. 5, lines 45-67). McCartney teaches the user in three dimension can move the seat, pitch a seat, recline a seat etc. (col. 5).  McCartney teaches allowing the user virtually to compare a seat to another seat in a seat map and virtually view aspects of the seat with the traveler in the seat for the purposes of seat selection (col. 9-10, see col. 14, lines 35-67). McCartney allows the user after a search for a seat to visually view seats on a list and the avatar depicted in said seats on the list (col. 15, lines 26-67, col. 17, lines 1-15). McCartney expressly teaches providing seating on an aircraft of any cabin type (col. 18, lines 1-52) and seats can be a variety of type seat, beds, or groups of seats. McCartney teaches a “seat space” includes the seat area itself and the height from the seat to the overhead bin (col. 18, lines line 67 to col. 19, line 67) that includes parameters from a database per each aircraft and can include space that more than one traveler can travel in, hence a seat zone. McCartney teaches a user interface (col. 21-22) that allows the user to search for seat based on their physical parameters and flight info. A search result is provided in the user interface (col. 23) as a ranked list of seats which can compare two or more seats from the user to choose. As shown in figure 8-9a, a seat is depicted as a zone where the user can manipulate the seat in different directions. McCartney teaches the seat can be visualized as text, two-dimensional, three-dimensional and interactive graphics (col. 24, lines 40-67, 27, 30). McCartney teaches two or more seats are visually shown in a seat region on an aircraft and the interface allows the user to select icons, other tabs, hyperlinks, interactive graphics to interact with each seat (col. 26-27). In figure 12, the user can select an interactive icon to view one or more seats that meet their criteria and as shown in two-dimensional graph the seat is displayed with width and pitch and rank based on the user search result. Each seat is bound in figure 12 by a seat space, per definition in McCartney to be the area of the seat and is visually depicted to the user a that is already taken and those available for reservation in the search result (col, 27, lines 1-25). McCartney teaches the user can chose the seat and the system can present to the user animations, video or images of using the seat, sitting and interaction in the seat (col. 28). Finally, as defined in McCartney, a virtual seat (col. 28) is a scaled representation of an actual seat that can be visualized from different points of view where the seat is allowed to be selected by the user (col. 29, lines 32-67). The proportionally scaled and width of each seat to allow for direct comparison of each seat in a color, shading, pattern or the like superimposed on the portion of the two-dimensional graph of the virtual seat and avatar allow for direct, efficient and convenient selection of a seat. Thus, McCartney teaches a bounding of a seat through visual means to aid in selection by superimposing a shading over a seat while also providing text information (col. 30, lines 40-50 and col. 30, lines 51-67 and col. 31, lines 1-35). McCartney teaches the user can search and view seats for more than one user (col. 33-34). McCartney teaches the user views a seat map by highlighting, or superimposed graphical selection of the chosen seat and if other seats exist then they are provided in the map (col. 34, lines 35-67). Thus, McCartney teaches a dynamically bound area that can be moved from seat to seat and that can show a specific seat with a superimposed shading, color or pattern that allows for selection where the superimposed seat is in a seat map presented to a user that would also include as a search result list of seats that meet a user criteria and reserved seats or unavailable seats next to available seats that don’t meet the user criteria for comfort or size or preference or flight information in a row of a given airplane.
Based on the search result and inputs, the user can view the search result to show seats based on cost, seat space, personality, competing seats, highest to lowest rank and preference can be presented to the user as selectable and highlighted to indicate the user preference and selection (col. 23-24, and other information (links, icons, graphics col. 26) and with flight information and information from other travelers (col. 30-31)  and  in a highlighted manner during seat selection and booking(col. 34). Thus, McCartney at least suggests displaying to the user the availability of the seat to meet a user criteria while navigating a three-dimensional version of the seats in a virtual map about a representation of an airplane, which would allow for a first seat to be displayed as to its availability to be booked to the user. McCartney suggests using flight information but not first availability for subsequent flights or in the event of cancelation. 
In combination, Sink also teaches a reservations system can identify a first accommodation request in the system for the user (Para 3, 23-25). displaying a seat map with flight information and a wait list. As shown in fig. 2, Sink shows status of a seat, as to availability and cost and location, much like the seats of McCartney. Sink shows also (Fig. 3) where multiple seats can be requested for the waitlist. Fig. 5, shows a user designated seat on the waitlist and where in Fig 6-7 where a waitlisted person has a seat reserved for them (See also Fig 9-10). Sing (Fig. 8a) shows seat zones and unavailable seats. Sink teaches (Para 25-26) the system takes booking data and profile data of a traveler, and in response to an event (e.g. change of plane types, ticket sales, etc.) and the system can assign a seat to a traveler based on a request of the first available seat after being on a waitlist (Para 43-46). Sink teaches the system can automatically accommodate the traveler when the seat or a seat becomes available (Para 26). As shown in Sink each seat (fig. 2) is at least in a seat zone where each seat can have its own status and coloring or pattern that doesn’t overlap into another zone (See fig. 2-8c). Sink teaches the user can simple enter in dates of travel and the preferred accommodation and the system can notify the user if a seat becomes available (Para 32).  In the alternative, the system can consider a multi-segment flight to several locations and the user can indicate a preferred travel but be put on a waitlist and once a seat is available, then the customer will be notified (Para 35). Further, when seat arrangement for multiple passengers in a party show that can allow for seat types to be close if not in the same row (Para 37). Events such as unblocking seats, cancelled passengers, held back seats, etc. are considered examples of events that may allow for seats to be reassigned to waitlist passengers (Para 39-40). Sink teaches using one or more criteria for determining how to reassign passengers from the waitlist (Para 66-71) which includes available seats (See also Para 71-82). 
Therefore, in combination McCartney clearly teaches a seat reservation, booking and viewing system that can superimposed not only patterns, colors and highlighting of a seat space but can allow the user to view their seat virtually and book the seat. McCartney teaches text can be superimposed onto the seat to include flight information. Sink teaches a reservation system that allows for passengers to be notified and booked on a first available seat when seats are not available for the purposes of assisting the user in completing their travel plans (Para 60, 683). 
In addition, the new prior art used in the rejection of new dependent claims 38-40, teaches an example of the known bounding box mentioned previously, that allows a user to select seats in a seat map and adjust via input the size of the area. This would allow the user to manipulate the area to any size, as the user desires. This would conceivably and reasonably allow for example a single seat to be highlighted graphically where the boundary of the box would be at the edges of the seat and be formed nearby seats in all directions. 
In light of this evidence, and for all these reasons Applicants arguments as to the allowability of the claims is not persuasive and Applicants amendment has necessitated this final rejection. 

Claim Rejections - 35 USC § 102
4. 	With respect to the prior 102 rejection, applicants assertion of same assignee is accepted of the Wilde reference and thus is disqualified under 102 (b)( 2). 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6. 	Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney et. al. U.S. Patent No. 9633402 filed Sept. 16, 2016 in view of  Sink et. al. U.S. Publication No. 20140257879 published Sept. 11, 2014. 
With respect to claims 1-12, claim 1-12 reflects a non-transitory computer readable medium that stores instructions executable by a processor to cause the processor to perform the steps of claim 13, in a substantially similar manner, thus claim 1-12 in further view of the following are rejected along the same rationale.  McCartney teaches a medium 1315, a processor 1305 and instructions for performs the embodiments therein (Col. 34 line 60 through col. 42, line 10). 
In regard to Independent claim 13, McCartney teaches a method for interacting with a virtual reality environment performed by a virtual reality computing system comprising: 
acquiring flight information, wherein the flight information includes at least one of seating information regarding layout and availability of seats from one or more data sources (See col. 1, lines 50-67, col. 14, lines 15-67 and col. 16, lines 1-67, col. 17-18, lines 1-67). McCartney expressly teaches providing flight information for any seat available for purchase and accessing the information from a database for multiple flights, travelers, etc. (See col. 40, lines 40-67, multiple sources of data). 
providing the flight information in the virtual reality environment; receiving, from a virtual reality device, a user's movements of an avatar in the virtual reality environment, wherein the avatar represents an individual having pre-stored information (See col. 15-17, lines 1-67 and, avatars (col. 27-28, lines 1-67, and col. 29-32)). As stated in McCartney each seat can have flight information, text or other graphical information stored in a database be presented in the interface. 
determining, in the virtual reality environment, a position of the avatar with respect to a first seat zone surrounding a first available seat (See col. 29-32, lines 1-67). As shown in McCartney each seat can be visualized for the user so as to make a seat selection based on their preferences.
Wherein the first seat zone is dynamic bounded area surrounding the first available seat and at least portions of any unavailable seats surrounding the first available seat not already part of a second seat zone.  (See col. 24, lines 40-67, 27, 30-32).McCartney teaches the seat can be visualized as text, two-dimensional, three-dimensional and interactive graphics.  McCartney teaches two or more seats are visually shown in a seat region on an aircraft and the interface allows the user to select icons, other tabs, hyperlinks, interactive graphics to interact with each seat (col. 26-27). In figure 12, the user can select an interactive icon to view one or more seats that meet their criteria and as shown in two-dimensional graph the seat is displayed with width and pitch and rank based on the user search result. Each seat is bound in figure 12 by a seat space, per definition in McCartney to be the area of the seat and is visually depicted to the user a that is already taken and those available for reservation in the search result (col, 27, lines 1-25). McCartney teaches the user can chose the seat and the system can present to the user animations, video or images of using the seat, sitting and interaction in the seat (col. 28). Finally, as defined in McCartney, a virtual seat (col. 28) is a scaled representation of an actual seat that can be visualized from different points of view where the seat is allowed to be selected by the user (col. 29, lines 32-67). The proportionally scaled and width of each seat to allow for direct comparison of each seat in a color, shading, pattern or the like superimposed on the portion of the two-dimensional graph of the virtual seat and avatar allow for direct, efficient and convenient selection of a seat. Thus, McCartney teaches a bounding of a seat through visual means to aid in selection by superimposing a shading over a seat while also providing text information (col. 30, lines 40-50 and col. 30, lines 51-67 and col. 31, lines 1-35). McCartney teaches the user can search and view seats for more than one user (col. 33-34). McCartney teaches the user views a seat map by highlighting, or superimposed graphical selection of the chosen seat and if other seats exist then they are provided in the map (col. 34, lines 35-67). Thus, McCartney teaches a dynamically bound area that can be moved from seat to seat and that can show a specific seat with a superimposed shading, color or pattern that allows for selection where the superimposed seat is in a seat map presented to a user that would also include as a search result list of seats that meet a user criteria and reserved seats or unavailable seats next to available seats that don’t meet the user criteria for comfort or size or preference or flight information in a row of a given airplane.
and assigning the avatar to the first available seat in response to the virtual reality computing system receiving a deliver command when the avatar is in vicinity of the first seat zone surrounding the first available seat (See col. 29-32, seat map and color coding and interaction with the seat selection (col. 34, lines 40-67). McCartney teaches displaying common seats for a group to multiple travelers who are traveling together for the purposes of selection (col. 33-34) so that they can visualize the grouped seats. The actual selected seat matching the user preference is highlighted (col. 34) and is selectable based on availability.  
As stated in McCartney, the user can be presented with seat information (col. 23) based on price, or ranking or physical information and the user can be shown to be seated in the actual seat in the virtual environment (See also col. 28-29 travel avatar in the seat and actual seat in virtual map (col. 31)). The seats can be labeled in the virtual environment for the user (col. 30) based on information pertinent to the user. As stated in (col. 31) available seats that meet the user requirement are displayed to the user and in color coded form (col. 32). Further, available seats based on cost and preference can be presented to the user as selectable and highlighted to indicate the user preference and selection (col. 34). Thus, the avatar can be used to view the selected seat that is available to the user through manipulation by the user moving their travel avatar to a seat and when highlighted per cost information can allow the user to select the highlighted seat. McCartney also teaches grouping the seats together at least in a form of rows reflecting the cabin arrangement arranged in a heat map reflecting ranked seats in zones based on optimization of the seat preference the user desires ( see various ways to display seats based on preference to the user Col. 21-29). McCartney teaches the seats are in designated zones (col. 29, lines 15-35).  As explained in McCartney (col. 27, lines 12-23) the system provides a visualization interaction with one or more seat and selection thereof along with booking a flight on a website or transferred to an airline to complete the purchase directly within the site (col. 34) with the chosen seat selected for the user in the seat map. The claim refers broadly to a “zone” such as a “first seat zone” which can be interpreted in several ways. One a zone can simply be the area of the plane. Two a zone could be the aisle, middle or window seat. Three, zones could be based on economic values. Four, zones could be based on seat space. Five, zones could be based on reserved or not reserved. Six, zones could be based on emergency row or not. While not an exhaustive list, the point is the claim simply and broadly refers to a “first seat zone” as the area surrounding an available seat with no other contextual value attached. Based on the breadth of the interpretation, McCartney teaches zones based on category to the user and displays said preferred seats in a zone to a user. Nonetheless, Sink is an example of said suggests booking system and where zones can mean areas based on comfort, availability, selected or preferred (See fig.2-8). 
	Sink is analogous art to McCartney in displaying to the user a seating arrangement on an aircraft (See Fig 2-8). Sink teaches indicating to the user when a seat is first available to the user (Para 3, 37)  that are proximate to the current selected seat (Para 37). As shown in fig.2, the user has indicated a preference for a seat that is unavailable (Para 47). Sink teaches the system can directly indicate the first available seat to the user (Para 55, 59, 60, 69-71). Sink expressly suggests the system can be accessed in a variety of ways and can be a part of a web-based system the provides travel accommodations to a user (Para 34). Sink also shows zones or ranges of seats displayed to the user such as economy comfort (row 14), preferred seating (row 19), available seating (row 20) and not available seating (various locations).  McCartney also teaches a seat map is displayed to a user (col. 31) and where the user can select and view the actual seat in said map. Therefore, the displayed map of McCartney with seat location information combined with the information about the seats from Sink would reflect a changed seat availability or zone to a user.  
	Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of McCartney and Sink in front of them to modify the system of McCartney user interface with Sinks seat map to show the first available seat. The motivation to combine McCartney  with Sink first comes from McCartney to present in two-dimensional or three-dimensional seat map search result through either text, color, shading (See also col. 32, lines 25-67), patterns or the like superimposed over different seats to make a direct and easy comparison of seats more efficient with including flight information (col.30)  
With respect to dependent claim 14, McCartney teaches the method of claim 13, further comprising: highlighting the first available seat based on the determination that the avatar is in the vicinity of the first seat zone (See col. (See col. 29, lines 20-35, 40-67 col. 34, lines 40-61). McCartney teaches displaying a highlighted seat that is in the vicinity of the zone preferred by the user and the seat is in vicinity of the avatar viewing the map. 
With respect to dependent claim 15, McCartney teaches the further comprising adjusting the first seat zone based on availability of seats surrounding the first available seat. (See col. 29, lines 20-35, 40-67 col. 33; 34, lines 1-61). McCartney teaches the multiple traveler option of displaying preferred seats as a group in the vicinity. In the alternative, Sink teaches the user can select group-based seats surrounding the seat. 
With respect to dependent claim 16, McCartney teaches the method further comprising providing a seat assignment to the one or more data sources (See col. 38-40, providing and receiving information from more than one commercial database).  
With respect to dependent claim 17, McCartney teaches the method wherein surrounding the first available seat includes extending above and around the first available seat. See col. 29, lines 20-35, 40-67 col. 33; 34, lines 1-61). McCartney teaches the multiple traveler option of displaying preferred seats as a group in the vicinity. In the alternative, Sink teaches the user can select group-based seats surrounding the seat. 
With respect to dependent claim 18, McCartney teaches the method wherein vicinity of the first seat zone includes when the avatar is positioned within the first seat zone. (See col. (See col. 29, lines 20-35, 40-67 col. 34, lines 40-61). McCartney teaches displaying a highlighted seat that is in the vicinity of the zone preferred by the user and the seat is in vicinity of the avatar viewing the map. In the alternative, Sink teaches the user displays an avatar in the chosen seat. (See fig. 2-8).
With respect to dependent claim 19, McCartney teaches the method wherein vicinity of the first seat zone includes when the avatar is positioned to touch the first seat zone. (See col. 18,  col. 29, lines 20-35, 40-67 col. 34, lines 40-61). McCartney teaches displaying a highlighted seat that is in the vicinity of the zone preferred by the user and the seat is in vicinity of the avatar viewing the map. 
With respect to dependent claim 20, McCartney teaches the method wherein vicinity of the first seat zone includes when the avatar is positioned to touch the first seat zone and a second seat zone, and the avatar is assigned to whichever seat zone it is closest to. (See col. 18,  col. 29, lines 20-35, 40-67 col. 34, lines 40-61). McCartney teaches displaying a highlighted seat that is in the vicinity of the zone preferred by the user and the seat is in vicinity of the avatar viewing the map and where the user can select or touch the seat. 

With respect to dependent claim 21, McCartney teaches the method further comprising: obtaining contextual information associated with the user from the one or more data sources; and filtering the availability of seats based on contextual information (See col. 21-34, various ways to filter available seats based on size, comfort, user preference, seat location, etc.). 
With respect to dependent claim 22, McCartney teaches the method wherein the user's movements are received from a virtual reality controller (See col. 27, virtual reality tool). 
With respect to dependent claim 23, McCartney teaches the method wherein the user's movements are received from an inertial measurement unit of the virtual reality device (col. 29, lines 45-67 and col. 31-32, col. 34-36). McCartney teaches the device inputs include movement sensors to capture user input.. 
With respect to dependent claim 24, McCartney teaches the method wherein environmental movements in a physical environment of the user are received from an inertial measurement unit of the virtual reality device and the updates to the virtual reality environment are based on the environmental movements. (col. 29, lines 45-67 and col. 31-32, col. 34-36). McCartney teaches an input sensor that tracks movement of the user to select the seat and updates the display. 
With respect to claims 1-12, claim 1-12 reflects a non-transitory computer readable medium that stores instructions executable by a processor to cause the processor to perform the steps of claim 13, in a substantially similar manner, thus claim 1-12 in further view of the following are rejected along the same rationale.  McCartney teaches a medium 1315, a processor 1305 and instructions for performs the embodiments therein (Col. 34 line 60 through col. 42, line 10). 
With respect to claims 25-37, claims 25-37 reflects a virtual reality computer system that stores instructions executable by a processor to cause the processor to perform the steps of claim 13-24, in a substantially similar manner, thus claim 25-37 in further view of the following are rejected along the same rationale.  McCartney teaches a system, device and apparatus and medium 1315, a processor 1305 and instructions for performs the embodiments therein (Col. 34 line 60 through col. 42, line 10). 
7. 	Claim(s) 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney in view Sink as applied to claims 1-37 above, and further in view of Lele et al. U.S. Publication No. 20120010910 published Jan 12, 2012. 

	With respect to dependent claim 38,  as indicated in the above rejection McCartney in view of Sink teaches each element of claim 1. 

	McCartney teaches or discloses at least a process of superimposing over a seat (e.g. visual bounding area) either a  col. 24, lines 40-67 and col. 30-32).As stated in McCartney the volume of the space can be shown to the user by visual three-dimensional or interactive graphical information (col. 24, 27, 30) where the seat is labeled, and size comparisons of the actual seat with superimposed information (or other means(col.32, lines 1-24) with the additional ability to zoom in and out on the seat shown in an actual cabin. Thus, the difference in seat sizes and passengers creates a dynamically bound area so as to visualize the search results based on preferences, avatar differences and actual seat dimensions that vary by plane, passenger and preferential room per seat. The boundaries are McCartney by visualizing each seat would surround each seat. In combination, with Sinks reservation system the McCartney display of superimposed text information would allow for a status of a seat to be indicated to a user of its availability once it adjusts, per Sinks’ events. However, McCartney in view of Sink that the area is formed by the seat edges in all directions. 
		Nonetheless, Lele teaches an airline cabin realization system that allows users to adjust a seat that they wish to reserve through a graphical interface. Lele is analogous to McCartney as being from the same problem-solving area of presenting user interfaces to a user to allow the user to designate which seat they wish to reserve per their choice (Lele Para 4-6). Lele teaches displaying a seat map, much like the map of McCartney (See Lele (Para 17)). The map stores database information as to the passenger status (Para 17-18) and the map can be color coded (Para 20). Lele teaches the user can select in a region of a seat (Para 22). The user interface provides feedback as to the seat selection that the user desires(Para 23).  Lele teaches the user interface can allow the user to provide the input via mouse, finger, touch or other selection device to select or deselect a seat on the visual map (Para 26). Lele is specific that the user can draw via input a “bounding box” as a means to specify a seat (Para 26). Lele teaches the user can designate seat that they would be willing to trade with another for a specific flight (Para 27-33). In doing so the user manipulates seat selections by input into the interface. The reassignment of seats could be used by the system to convey availability to the user indicating a trade could be made to switch seats, as many different algorithms could be run to find a seat solution for the user (Para 40-43). The system of Lele (Para 26) would allow the user to size a region around a seat to be any dimension that they choose. The size of the bounding box can be so dimensioned to be a single seat as sized to fit in the regions between the seat of seat map displayed in (fig. 2-3), which would also allow for the area to be formed by seat edges in all directions. Thus, the combination of McCartney’s superimposed graphical information over a seat area or virtual seat and Leles seat bounding box selection process would allow the user to manipulate an area visually during the seat selection process to be a size of their choice and also dynamically change its boundaries via input.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of McCartney and Sink in front of them to modify the system of McCartney user interface with Sinks seat map and Lele to allow for a user to dynamically size a region around a seat to their own dimensions.. The motivation to combine McCartney  with Sink first comes from McCartney to present in two-dimensional or three-dimensional seat map search result through either text, color, shading (See also col. 32, lines 25-67), patterns or the like superimposed over different seats to make a direct and easy comparison of seats more efficient with including flight information (col.30). Further motivation to combine Lele with McCartney comes from Lele to allow for more efficient allocation of seats based on user preference and selection (para 26 and 46-47, 65, 67).



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Pusher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179